Citation Nr: 0840739	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-42 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2. Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from December 1948 to December 
1949, from May 1950 to May 1953 and from June 1953 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board previously remanded these matters in May 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A bilateral shoulder condition did not manifest within a 
year of separation from service and is not otherwise related 
to active service.  

2.  A left knee condition did not manifest within a year of 
separation from service and is not otherwise related to 
service.  

3. A right knee condition did not manifest within a year of 
separation from service and is not otherwise related to 
service.

4.  A hearing loss disability did not manifest within a year 
of separation from service and is not otherwise related to 
service.  






CONCLUSIONS OF LAW

1.  A bilateral shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  A  left knee condition was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

3.  A right knee condition was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).
 
4.  A hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A. Duty to Notify

A December 2003 letter informed the veteran of the 
information and evidence necessary to substantiate the claims 
for service connection for right and left knee disabilities.  
In a January 2004 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate the claim of entitlement to service connection 
for bilateral hearing loss.  A September 2004 letter provided 
VCAA notice regarding the veteran's claim for service 
connection for a bilateral shoulder condition.  The December 
2003, January 2004 and September 2004 letters advised the 
veteran of VA's duty to assist with the development of his 
claims and informed him what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining.  These notices were provided prior to the 
initial unfavorable rating decision, in compliance with the 
timing requirements set forth in Pelegrini.

A March 2007 letter advised the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefits sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

Regarding the duty to assist, the RO made reasonable efforts 
to assist the veteran with the development of his claims.  
The evidence that has been obtained and associated with the 
claims file includes service medical records and post-service 
VA and private medical records.  The veteran had not 
identified any outstanding evidence relevant to these claims.  
The veteran has been afforded VA examinations, from which 
opinions have been obtained. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing this claim

II. Analysis of Claims

Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be presumed for certain diseases, 
including arthritis and hearing loss, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection for a bilateral shoulder condition

The veteran claims entitlement to service connection for a 
bilateral shoulder condition.  He asserts that his bilateral 
shoulder disability, diagnoses as right and left rotator cuff 
tears, was caused by heavy lifting that he performed in his 
service duties as a combat engineer.   

The veteran had active service from December 1948 to December 
1949, from May 1950 to May 1953 and from June 1953 to June 
1969.  During service, the veteran did not complain of, and 
was not diagnosed with, a shoulder condition.  

Post-service VA and private medical records dated from 2004 
to the present reflect diagnoses of  right and left rotator 
cuff tears and arthritis of the shoulders.  

The remaining issue before the Board is whether the veteran's 
bilateral disability is related to service.  The record 
contains three opinions regarding the etiology of the 
veteran's shoulder disabilities.  An opinion from A.M., a 
physical therapist who treated the veteran, indicated that 
the veteran's rotator cuff tears are related to active 
service.  She noted that the veteran had a history of 
repetitive heavy lifting and overhead activities related to 
his job in the military and opined that the veteran's rotator 
cuff was injured from performing heavy lifting every day.  
She stated that repetitive trauma, coupled with aging, will 
tend to cause a complete tear of the rotator cuff.  She 
concluded that the veteran's bilateral shoulder condition is 
"more likely than not" due to extensive military history.  

In a statement dated in December 2004, K.K., a physical 
therapist who treated the veteran, also opined that the 
veteran's bilateral shoulder condition is "more likely than 
not" due to military service.  She stated that the veteran's 
medical history revealed continuous overuse of his shoulders 
throughout his military service, which progressively led to 
tears in bilateral rotator cuffs.

In June 2008, a VA examiner diagnosed right and left rotator 
cuff tears and opined that this condition is not related to 
service.  The examiner reviewed the claims file and noted 
that treatment for the right shoulder was first shown in the 
claims file in 2004.  The examiner interviewed the veteran.  
The veteran reported that his right shoulder began hurting 
during service.  The veteran reported that he did not have 
the shoulder evaluated during service and did not seek 
evaluation or treatment until three or four years ago when he 
had redness and pain in the shoulder.  The examiner noted 
that veteran first sought treatment for a shoulder condition 
in 2004 and stated that there was too long of a period 
between the veteran's retirement from active service and his 
treatment for a shoulder condition to suggest an association.    

In cases such as  this, where there are conflicting medical 
opinions, the Board must weigh the opinions.  The Board must 
address the conflicting VA and private medical evidence 
regarding a medical nexus.  Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444 (2000).  In this case, the 
Board accords greater probative weight to the VA examiner's 
opinion because the opinion was based upon a comprehensive 
review of the entire claims file, including the service 
medical records.  The opinion submitted by the private 
physical therapists, in contrast, were not based upon a 
review of the claims file or the service medical records.  

In addition, the Board notes that the gap of more than 30 
years between the veteran's service and a diagnosis of a 
bilateral shoulder condition weighs against his claim.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

For the reasons set forth above, the Board finds that a 
bilateral shoulder condition was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the claim, the claim must be denied.

B.  Right knee condition

The veteran asserts that his current right knee condition, 
diagnosed as right knee degenerative joint disease status 
post total knee replacement, is related to knee pain and 
muscle cramps he had during service.

The service medical records show that a complaint of right 
knee pain was noted during the April 1969 retirement 
examination.  A report of medical history completed in 
conjunction with the retirement examination shows that the 
veteran answered "yes" in response to the question of 
whether he had ever had painful or swollen joints and leg 
cramps.  

Post-service medical records from Bergstrom Air Force Base, 
dated in 1989, reflect that the veteran reported a history of 
bilateral knee pain of two years in duration.  A May 1989 x-
ray noted an impression of moderate degenerative joint 
disease in both knees.    

The veteran had a VA examination in June 2008.  The examiner 
reviewed the claims file.  The examiner noted that the 
veteran reported right knee pain during the 1969 retirement 
examination and noted that the examination was negative, with 
no further mention of any diagnosis or treatment.  The 
examiner further noted that the veteran underwent 
arthroscopic surgery on the right knee in 1989.  The examiner 
diagnosed right knee degenerative joint disease status post 
total knee replacement.  The examiner opined that the 
veteran's right knee condition is not related to service.  
The examiner commented that there was very little information 
in the claims file regarding the right knee until recently.  
The examiner also noted that an examination performed in 1981 
did not mention knee pain.     

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for a 
right knee condition.  The evidence does not show that 
degenerative joint disease of the right knee manifested 
during service or within one year of separation.  A VA 
medical opinion found no relationship to service.  
Accordingly, the Board finds that a right knee condition was 
not incurred in or aggravated by service.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the claim, the claim must be denied.
    
C.  Left knee condition 

The veteran claims service connection for a left knee 
disability, secondary to a right knee disability.   

The service medical records are negative for any diagnoses of 
a left knee condition.  A  report of medical history 
completed in conjunction with the April 1969 examination 
shows that the veteran answered "yes" in response to the 
question of whether he had ever had painful or swollen joints 
and leg cramps.  The veteran complained of right knee pain.  

As noted above, post-service medical records dated in 1989 
reflect that the veteran was seen with complaints of 
bilateral knee pain and was assessed with degenerative joint 
disease of the left knee. 

At a June 2008 VA examination, the VA examiner noted that the 
claims file was reviewed.  The examiner noted a history of 
arthroscopic surgery on the left knee in 1989 and total knee 
replacement on the left in 1990 and 2003.  The veteran 
complained of chronic knee pain that was worse with standing, 
walking and bending.  The veteran reported that he was 
favoring his right leg and putting more weight on the left 
and began to develop pain in the left knee.  The VA examiner 
diagnosed left knee degenerative joint disease status post 
knee replacement.  The examiner opined that the current left 
knee disability is not related to joint pain and leg cramps 
that were noted during service.  The examiner reasoned that 
there was no evidence of any left knee problems in the 
military or within a year or two after separation.  

The examiner opined that the veteran's left knee condition is 
"as likely as not" due to the right knee condition.  The 
examiner stated that his opinion was based on the veteran's 
reported history of chronic favoring of the right knee and 
putting extra weight and stress on the left knee for many 
years.  

The Board finds that service connection for a left knee 
condition is not warranted.  Although the 2008 VA medical 
opinion found that the left knee condition was related to a 
right knee condition, service connection is not currently in 
effect for a right knee condition and is not being granted in 
this decision.  VA regulations provide that service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2008).  Because 
the veteran is not presently service-connected for a right 
knee condition, the Board may not grant entitlement to 
service connection for the left knee disability on a 
secondary basis.  Accordingly, the Board concludes that there 
is a preponderance of the evidence against the veteran's 
claim of entitlement to service connection for a left knee 
condition.  As the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt.

D.  Service connection for hearing loss 

The veteran claims service connection for hearing loss 
secondary to noise exposure during service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  

The Court has held that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

As previously noted, the veteran had active service from 
December 1948 to December 1949, from May 1950 to May 1953 and 
from June 1953 to June 1969.  Service medical records do not 
show any complaints or diagnoses of hearing loss.  
An audiogram completed in conjunction with the April 1969 
retirement examination noted the following puretone 
thresholds, in decibels:  

HERTZ


500
1000
2000
4000
RIGHT 
0
0
0
10
LEFT
0
0
5
25

The record does not contain any evidence of a diagnosis of 
hearing loss within one year of separation.   

The veteran underwent a VA audiological examination in April 
2004.  The veteran reported impaired hearing since 1962.  The 
veteran reported significant military noise exposure from 
artillery, tanks, engines and gunfire as a combat engineer.  
The veteran denied any post-military occupational noise 
exposure.  The examiner diagnosed bilateral sensorineural 
hearing loss, moderate to severe at the right ear and mild to 
severe at the left.  In an addendum, the examiner noted that 
the claims file was reviewed.  The examiner opined that the 
veteran's hearing loss was less likely than not related to 
noise exposure.  The examiner noted that military records 
showed normal hearing throughout and normal hearing on the 
retirement physical.  The examiner observed that neither 
"ear problems" nor "hearing loss" were checked on the 
self-assessment portion of the retirement physical.  

The veteran had a VA audiological evaluation in April 2006.  
The veteran reported hearing loss and occasional bilateral 
head noise.  The examiner diagnosed mild to severe bilateral 
sensorineural hearing loss but did not provide an opinion as 
to whether hearing loss is related to service.  

In the May 2008 remand, the Board requested an addendum 
opinion from the VA audiologist who examined the veteran in 
April 2004.  The Board noted the Court's holding in Hensley 
and asked the examiner to specifically comment on the 
findings of the April 1969 audiological examination, which 
showed a threshold of 25 decibels at a frequency of 4000 
Hertz in the left ear.  In a June 2008 addendum opinion, the 
examiner stated that the claims file was reviewed again.  The 
examiner stated that a threshold of 25 decibels at 4000 Hertz 
is considered normal hearing.  The examiner concluded that, 
given the normal hearing upon separation, it is "less likely 
than not" that the current hearing loss is related to 
service.  

The Board concludes that service connection for hearing loss 
is not warranted.  In the absence of competent medical 
evidence linking the veteran's hearing loss to service, 
service connection for hearing loss must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a sleep disorder, the claim must 
be denied.


ORDER

Service connection for a bilateral shoulder condition is 
denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for hearing loss is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


